DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Status of the Claims
	The status of the claims as of the amendment filed 10/28/2020 is as follows:
Claims 4, 12, and 18 remain cancelled. Claims 1, 8, 9, and 15 are currently amended. Claims 2, 5, 7, 10, 13, 16, and 19 are as previously presented. Claims 3, 6, 11, 14, 17, and 20 are original. Claims 1-3, 5-11, 13-17, and 19-20 are currently pending in the application and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Amendment
Rejection Under 35 USC 102/103


Response to Arguments
Rejection Under 35 USC 102/103
	On pages 9-10 of the Remarks filed 10/28/2020 Applicant argues various alleged deficiencies of the Huyn reference. Applicant’s arguments are fully considered, but are deemed moot because this reference is no longer relied upon in the updated prior art rejections below. However, it is noted that the system of Huyn does result in the dynamic presentation of a questionnaire to a user on a computing device, as shown in at least paras. [0014], [0040]-[0041], & [0046]. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaughan et al. (US 20170069216 A1).
Claims 1, 9, and 15
Vaughan teaches a method (Vaughan Fig. 8, [0126], noting methods of the disclosure implemented with computer control systems), comprising: 
accessing, by one or more computers, a database storing multiple medical instruments that are each associated with a medical instrument score and a medical instrument type, wherein each medical instrument type includes a predetermined number of questions (Vaughan [0086], [0141], noting the system can access datasets from large data repositories (i.e. databases) that store completed assessments (i.e. medical instruments) of a certain type, such as autism or other developmental condition assessments. Each assessment (e.g. ADI-R and ADOS) is associated with a diagnostic classification such as “autism” or “no autism” (i.e. a score), and includes a preset number of questions (e.g. 93 for ADI-R));
obtaining, by one or more computers, data corresponding to one or more medical instruments of a particular type from the database storing medical instruments, wherein the data corresponding to the one or more medical instruments includes at least (i) one or more questions, (ii) one or more answers to the one or more questions, and (iii) a medical instrument score (Vaughan [0086], noting training data obtained from the repositories include an array of features (i.e. questions from the instrument), corresponding feature values for each feature (i.e. answers), and a classification of the subject’s disorder or condition (i.e. score from the instrument));
training a machine learning model hosted by one or more computers (Vaughan [0090]), wherein training the machine learning model includes: 
processing, by the machine learning model, the obtained data corresponding to the one or more medical instruments into a plurality of clusters based on a medical instrument score that is associated with the particular medical instrument (Vaughan Fig. 2, [0085], [0087], noting the obtained data (including labels, i.e. diagnostic classifications) can be standardized; this process is considered equivalent to processing the data into clusters representing a standardized format / nomenclature for each classification, e.g. “autism,” “ADHD,” etc.), and 
for each cluster, identifying, by the machine learning model, a subset of questions and corresponding answers, from the predetermined number of questions, that are uniquely associated with each cluster (Vaughan [0090], noting a training module trains a machine learning model to correlate particular features and feature values (i.e. a subset of questions and corresponding answers) with particular classifications such as “autism” or “ADHD” (i.e. clusters); [0096] specifically notes a feature selection process that selects different sets of features (i.e. comprising: 
analyzing, by the machine learning model and for each cluster, questions and answers of questionnaires in the cluster to identify a set of questions and answers in questionnaires in the cluster that is common amongst each of the questionnaires associated with the cluster (Vaughan [0084], [0096], [0108], noting a feature selection process that selects different sets of features (i.e. questions and answers) that differentiate between various disorders (i.e. clusters) by leveraging statistical relationships between the feature sets and disorder classifications, i.e. features that are common among and particularly relevant to diagnosis of a particular disorder are identified), and 
selecting, by the machine learning model and for each cluster, a minimum subset of questions and answers based on the identified set of questions and answers in questionnaires in the cluster that is common amongst each of the questionnaires associated with the cluster (Vaughan [0096], noting that feature selection for each classification (i.e. cluster) can include a determination of an optimal number of features, i.e. selecting a minimum subset of questions and answers based on the identified set of relevant questions and answers for each cluster), and
generating, by the machine learning model, a dynamic question identification model that includes data representing the selected minimum subset of questions for each cluster wherein the dynamic question identification model further includes data that, when executed by a particular computer, causes the particular computer to execute a dynamic questionnaire (Vaughan [0100]-[0101], [0119]-[0120], noting the trained assessment model may be utilized by a prediction module to actively generate a prediction for a user by dynamically selecting and presenting an abbreviated set of questions from the original assessment instrument to a user via a computing device).
Regarding claim 9, Vaughan teaches a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising the method as explained for claim 1 above (Vaughan Fig. 8, [0126]-[0137], noting methods of the disclosure 
Regarding claim 15, Vaughan teaches a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising the method as explained for claim 1 above (Vaughan Fig. 8, [0126]-[0137], noting methods of the disclosure implemented with computer systems including storage devices with computer-executable instructions).
Application No. : 15/395,902Claims 2, 10, and 16
Vaughan teaches the method, system, and computer-readable medium of claims 1, 9, and 15, respectively, and further teaches iteratively performing, by the machine learning model, the processing and analyzing steps until a predetermined termination criterion is satisfied (Vaughan [0097]-[0098], [0142], noting the training process can occur iteratively to reduce bias in the resulting model; the resulting models are validated with performance metrics such as accuracy, sensitivity, and specificity, and the models can be updated and/or refined to “maximize the specificity (the true negative rate) over sensitivity (the true positive) rate” per [0097]. This optimization is considered a predetermined termination criterion because the process is considered optimized (and thus validated) when the maximum performance metrics are found). 
Claims 5, 13, and 19
Vaughan teaches the method, system, and computer-readable medium of claims 1, 9, and 15, respectively, and further teaches wherein generating a dynamic question identification model based on the selected minimum subset of questions for each cluster includes generating a hierarchical decision tree (Vaughan Fig. 3, [0093], noting the generated assessment model may comprise a plurality of individual decision trees comprised of a hierarchy of prediction nodes).  
Claims 6, 14, and 20
Vaughan teaches the method, system, and computer-readable medium of claims 5, 13, and 19, respectively, and further teaches wherein the hierarchical decision tree includes at least one path from a root node to a leaf node for each cluster of the plurality of clusters, wherein each path includes one or more intervening nodes, wherein the root node and each intervening node are each associated with a question, wherein each leaf node is associated with a particular cluster (Vaughan Fig. 3, [0093]-[0094], 
Claim 7
Vaughan teaches the method of claim 6, and further teaches wherein a sum of a number of the root nodes and each intervening node for each path from the root node to any one of the leaf nodes is less than the predetermined number of questions associated with the particular type of medical instrument (Vaughan [0103], noting the dynamically presented assessment will be tailored to the user so that a prediction can be made “with a reduced length of assessment”, i.e. the number of questions is less than the traditional assessment).
Claim 8
Vaughan teaches the method of claim 1, and further teaches wherein executing the dynamic questionnaire comprises: providing, by the dynamic question identification model, a question for display on a user device; receiving, by the dynamic question identification model, an answer to the question from the user device; dynamically generating, by the dynamic question identification model, a subsequent question based at least in part on the answer received from the user device; and providing, by the dynamic question identification model, the subsequent question for display on the user device (Vaughan [0119]-[0120], noting the dynamic assessment is provided to a user via a user interface on a computing device such as a tablet or smart phone that allows for displaying questions and receiving answers; subsequent questions are dynamically generated based at least in part on previous answers received from the user device and displayed for the user).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan as applied to claims 1-2, 9-10, and 15-16 above, in further view of “8 Tactics to Combat Imbalanced Classes in Your Machine Learning Dataset” by J. Brownlee, hereinafter “Brownlee.” 
Claims 3, 11, and 17
Vaughan teaches the method, system, and computer-readable medium of claims 2, 10, and 16, respectively, showing a machine learning training process that can be repeated iteratively to achieve some measure of performance optimization (i.e. trained to reach a stopping criterion). Vaughan further discusses the challenges of sample imbalances in the obtained datasets (e.g. the “autism” class having many more data points than the “no autism” class) in paras. [0097]-[0098], and proposes the use of a sample weighting technique to boost the significance of the minority class samples. However, the reference fails to explicitly disclose employing a termination criterion that is satisfied when each cluster of the plurality of clusters include a number of medical instruments that exceeds a minimum threshold number of medical instruments. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687